COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00284-CV


IN THE INTEREST OF A.H., A
CHILD


                                     ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1
                                     ----------

      Appellant Mother attempts to appeal from the trial court’s order terminating

her parental rights to her son A.H. On October 25, 2011, we sent appellant’s

counsel a letter stating our concern that we lacked jurisdiction over this appeal

because it appeared that neither the trial court’s July 27, 2011 Order of

Termination nor the trial court’s October 17, 2011 Modified Order of Termination

disposed of intervenor James Herron. We informed appellant’s counsel that the

parties had until November 4, 2011, to furnish this court with a response showing

      1
       See Tex. R. App. P. 47.4.
grounds for continuing the appeal or this appeal would be dismissed for want of

jurisdiction. See Tex. R. App. P. 42.3(a). Appellant’s attorney filed a response,

agreeing that intervenor James Herron had not been disposed of in the trial

court’s orders and stating that Appellee Texas Department of Family and

Protective Services plans to set the intervenor’s pleading for trial. Because the

trial court’s orders currently before us do not dispose of all parties, there is no

final judgment. We therefore dismiss the appeal for want of jurisdiction. See

Tex. R. App. P. 42.3(a), 43.2(f); In re M.G.T., No. 02-10-00340-CV, 2011 WL
255542, at *1 (Tex. App.—Fort Worth Jan. 27, 2011, no pet.) (mem. op.)

(dismissing appeal for want of jurisdiction because there was no final judgment).




                                                   PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: January 19, 2012




                                        2